Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 13, 2019                                                                                  Bridget M. McCormack,
                                                                                                                    Chief Justice

                                                                                                           David F. Viviano,
                                                                                                           Chief Justice Pro Tem
  159031(3)(4)
                                                                                                         Stephen J. Markman
                                                                                                              Brian K. Zahra
                                                                                                        Richard H. Bernstein
  GRIEVANCE ADMINISTRATOR,                                                                              Elizabeth T. Clement
           Petitioner-Appellee,                                                                         Megan K. Cavanagh,
                                                                                                                         Justices

  v                                                                  SC: 159031
                                                                     ADB: 15-000105-GA
  DONNELLY W. HADDEN,
             Respondent-Appellant.
  _________________________________________/

       On order of the Court, the motion for immediate consideration is GRANTED.
  The motion to stay is considered, and it is DENIED.

        The application for leave to appeal remains pending.

        CAVANAGH, J., did not participate due to her prior service as a member of the
  Attorney Grievance Commission.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 13, 2019
         s0212
                                                                                Clerk